ORDER

PER CURIAM
Steven Earl (“Earl”) appeals from the trial court’s judgment, entered after a jury trial, convicting him of one count of first-degree child molestation and three counts of third-degree assault. The trial court sentenced Earl to fifteen years’ imprisonment as a prior and persistent offender. On appeal, Earl first argues that the trial court abused its discretion by allowing five witnesses to testify about Victim’s hearsay accounts of the alleged crime, and by admitting Victim’s videotaped hearsay statements into evidence, under Section 491.075. Earl also argues that the trial court clearly erred by overruling his Bat-son objection during trial because the State’s purported race-neutral reasons for striking an African-American juror'were pretext for racial discrimination.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).